     8:18-cv-00162-RGK Doc # 38 Filed: 08/25/21 Page 1 of 1 - Page ID # 1073




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


  DONALD T.,
     Plaintiff,                                                    No. 8:18CV162

            v.
                                                                        ORDER
  KILOLO KIJAKAZI,
  Acting Commissioner of Social Security,
        Defendant.




       On the stipulation of the parties, IT IS ORDERED THAT:

       1.        The Stipulation for Attorney’s Fees Under the Equal Access to Justice Act (Filing

37) is GRANTED and Plaintiff is AWARDED $1,000.00 for reasonable attorney’s fees under

the EAJA and $905.00 from the Judgment Fund administered by the Department of Justice.

       2.        In accordance with the EAJA and Astrue v. Ratliff, 560 U.S. 586 (2010), the

EAJA fee award is payable to Plaintiff as the litigant and subject to offset to satisfy

any preexisting debts that the litigant may owe to the United States.



DATED: August 25, 2021
                                                      ______________________________
                                                      RICHARD G. KOPF
                                                      United States District Judge
